Per Curiam. This cause coining on to be heard on the joint stipulation of the parties hereto and the Court being fully advised in the premises. This Court finds that this claim is for reimbursement of medical bills incurred and damages sustained to Claimant, Cyrilla M. Healy, while a visitor at the W. A. Howe Development Center of the Illinois Department of Mental Health. On January 23, 1977, Cyrilla Healy attended a parent’s meeting in House 202 of the facility. After the meeting, Dwight McCall, a resident in House 202 started to tantrum. He threw a living room table which struck Claimant on the left leg. The Unit Nurse on duty, LPN Lorraine Scherdin, applied ice to the leg which was swollen. The nurse also called the Dispensary and made arrangements for Claimant to be taken there to have the leg checked. Claimant was told to go either to an emergency room or to a private physician for further treatment. Pursuant to these instructions, Ms. Healy obtained outside treatment and incurred medical bills in the amount of $98.00. The evidence further shows that Claimant was not insured against this loss. Respondent has admitted that the amount of $98.00 is due and owing to Claimant for the injuries sustained as alleged in her complaint. It appears that all matters in controversy between Claimant and the Respondent, State of Illinois, have been adjusted, to the mutual satisfaction of the parties, based on Respondent’s Departmental Report. Claimant is hereby awarded the sum of $98.00, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned claim.